Title: Thomas Jefferson to Charles Clay, 14 December 1812
From: Jefferson, Thomas
To: Clay, Charles


          Dear Sir Poplar Forest Dec. 14. 12.
          I go certainly tomorrow, wind & weather permitting, and both have abated considerably. I promised you some sprout Kale seed, which I now send. I do not remember to have seen Salsafia in your garden, & yet it is one of the best roots for the Winter. some call it the oyster plant because fried in batter it can scarcely be distinguished from a fried oyster. I send you some seed. it is to be sowed and managed as carrots & to be taken up at the same time & put away for winter use.
          A supplement to your method of weighing Eng. & Portugal gold.
          for French & Spanish gold, weigh & calculate as for English, and then deduct a cent & an half from every Dollar.
          To calculate interest on Dollars at 6. per cent
          Call them cents & multiply by 6. for a years interest.
          halve the cents for a month’s interest.
          third that half, & call them mills for a day’s interest. for example
          
            
              
              
              
              Y M D
            
      
            
              required the interest of
              246
              . D. for
              1–1–1.
            
      
            
              say
              246
              cents
            
      
            
              Multiply by
         
              6
              
              D
              C
            
      
            
              gives
         
              14.76
              say
              14.
              76
              for 1. year
            
      
            
              halve them
         
              123
              or
              1.
              23
              for 1 month
            
      
            
              third that half
         
              41
              or
              
              41.
              mills for 1 day
              Y M D
            
            
              
              
              
              16.
              031
         
              or 16. D. 3 Cents 1 mill for
              1–1–1
            
          
          Affectionately yours Th: Jefferson
         